Citation Nr: 1336369	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for an irregular heartbeat disorder

2.  Entitlement to service connection for a heart disability other than an irregular heartbeat, to include as secondary to a service-connected irregular heartbeat disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the noncompensable rating assigned for a service-connected irregular heartbeat disorder.  

The Veteran presented personal testimony before a Veterans Law Judge (VLJ) in March 2011.  A transcript is of record.  The VLJ who conducted the March 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in an August 2012 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran indicated he wished to have an additional hearing, which was held in March 2013.  This transcript is also of record.  

This case was previously brought before the Board in June 2011 and September 2012 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran's most recent VA heart examination was in October 2008, over 5 years ago.  The examiner did not discuss all of the Veteran's diagnosed heart disorders and whether they were related to service or his service-connected irregular heartbeat disorder.  On remand, an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should discuss the severity of the Veteran's service-connected irregular heartbeat disorder to include whether the Veteran has paroxysmal atrial fibrillation or other supraventricular tachycardia that has been documented by ECG or Holter monitor, or permanent atrial fibrillation.

The examiner should also provide the following opinions:

a) Does the Veteran have a heart disorder, other than an irregular heartbeat, that is at least as likely as not related to service?

b) Is it at least as likely as not that the Veteran has a heart disorder that was caused or chronically worsened (aggravated) by his service-connected irregular heartbeat disorder?  

The examiner should note that the Veteran has been diagnosed with other heart conditions including hypertensive cardiovascular disease, left ventricular hypertrophy, myocardial myopathy, and prior silent myocardial ischemia.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


